Judgment, Supreme Court, New York County (Stephen Crane, J.), rendered June 29, 1988, convicting defendant of robbery in the first and second degrees (Penal Law § 160.15 [3]; § 160.10 [1]) and sentencing him to two concurrent indeterminate terms of imprisonment, unanimously affirmed.
*368On this appeal, we do not reach defendant’s arguments concerning jail time credits. Those concerns are appropriately addressed in a CPLR article 78 proceeding. (See generally, People ex rel. Davis v Arnette, 57 AD2d 562, affd 44 NY2d 877.) Concur—Rosenberger, J. P., Kassal, Ellerin, Smith and Rubin, JJ.